Exhibit 10.3

TRANSITION SERVICES AGREEMENT

THIS TRANSITION SERVICES AGREEMENT is made as of September 29, 2006 by and
between First Data Corporation, a Delaware corporation (“First Data”), and The
Western Union Company, a Delaware corporation (“Western Union”).

WHEREAS, First Data, through certain of its Subsidiaries, is, among other
things, engaged in the business of providing money transfer, consumer to biller
payment services, retail money orders and certain prepaid services (the “Western
Union Business”);

WHEREAS, the Board of Directors of First Data has determined that it would be
advisable and in the best interests of First Data and its stockholders for First
Data to transfer to Western Union those Subsidiaries of First Data that are
engaged in the Western Union Business and certain other assets related thereto;

WHEREAS, First Data has agreed to transfer, or cause to be transferred, to
Western Union such Subsidiaries;

WHEREAS, the Board of Directors of First Data has determined that it would be
advisable and in the best interests of First Data and its stockholders for First
Data to distribute on a pro rata basis to the holders of First Data’s common
stock, $0.01 par value, without any consideration being paid by the holders of
such common stock, all of the outstanding shares of Western Union common stock,
$0.01 par value, then owned by First Data;

WHEREAS, First Data and Western Union have entered into a Separation and
Distribution dated as of the date hereof (the “Distribution Agreement”) in order
to carry out, effect and consummate the foregoing transactions; and

WHEREAS, to facilitate the transactions described above, First Data and Western
Union deem it to be appropriate and in the best interests of First Data and
Western Union that First Data provide certain Services to Western Union and
Western Union provide certain Services to First Data, on the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual promises contained herein, the
Parties hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. Unless otherwise defined herein, each capitalized term
shall have the meaning specified for such term in the Distribution Agreement. As
used in this Agreement:

(a) “Action” means any action, claim, demand, suit, arbitration, inquiry,
subpoena, discovery request, proceeding or investigation by or before any court
or grand jury, any Governmental Authority.



--------------------------------------------------------------------------------

(b) “Additional Services” means the Additional First Data Services or the
Additional Western Union Services, individually, or the Additional First Data
Services and the Additional Western Union Services, collectively, as the context
may indicate. Any Additional Services provided pursuant to this Agreement shall
be deemed to be “Services” under this Agreement.

(c) “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly Controls, is Controlled by or is under common Control
with such Person. After the Distribution, Western Union and First Data shall not
be deemed to be under common Control for purposes hereof due solely to the fact
that Western Union and First Data have common stockholders.

(d) “Agreement” means this Transition Services Agreement together with those
portions of the Distribution Agreement referenced herein and all Annexes
attached hereto and incorporated herein by this reference and all amendments,
modifications and changes hereto and thereto.

(e) “Authorized Representative” means any of the individuals listed on Annex A.

(f) “Consent” means a Governmental Consent or a Third Party Consent.

(g) “Control” means the power to direct the management of an entity, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise; and the terms “Controlled by” and “under common Control” have
meanings correlative to the foregoing.

(h) “Distributed Companies” means FDCS Holdings, CESI Holdings, TeleCheck EBP
RE, Ltd., IPS Holdings, Inc., Virtual Financial Services, LLC, First Data Canada
Limited and their respective Subsidiaries (including those formed or acquired
after the date hereof).

(i) “Expenses” means any and all expenses incurred in connection with
investigating, defending or asserting any claim, action, suit or proceeding
incident to any matter indemnified against hereunder (including court filing
fees, court costs, arbitration fees or costs, witness fees, and reasonable fees
and disbursements of legal counsel, investigators, expert witnesses,
consultants, accountants and other professionals).

(j) “Fees” for a particular Service shall be as set forth on Annex B or Annex C,
as the case may be.

(k) “First Data Indemnified Parties” means the First Data Parties (for so long
as such Person is a First Data Party) and each of their Affiliates, directors,
officers, employees and agents, and each of the heirs, executors, successors and
assigns of any of the foregoing.

(l) “First Data Parties” means First Data and its Subsidiaries (including those
formed or acquired after the date hereof), other than the Western Union Parties.

(m) “First Data Services” means the Services generally described on Annex B and
any other Service provided by First Data or its Affiliates pursuant to this
Agreement.

 

2



--------------------------------------------------------------------------------

(n) “First Data Systems” means any computer software program or routine or part
thereof owned, licensed or provided by or for any First Data Party which is used
by any Western Union Party or its suppliers on any First Data Party’s behalf
pursuant to this Agreement, and any other computer software program or routine
so designated in Annex B or Annex C, each as modified, maintained or enhanced
from time to time by any First Data Party, any Western Union Party or any Third
Party.

(o) “Governmental Authority” means any foreign, federal, state, local or other
government, governmental, statutory or administrative authority, regulatory body
or commission or any court, tribunal or judicial or arbitral body.

(p) “Governmental Consents” means any material notices, reports or other filings
to be made with or to, or any material consents, registrations, approvals,
permits, clearances or authorizations to be obtained from, any Governmental
Authority.

(q) “Losses” means any and all losses, costs, obligations, liabilities,
settlement payments, awards, judgments, fines, penalties, damages, fees,
expenses, deficiencies, claims or other charges.

(r) “Party” means a First Data Party or a Western Union Party, as applicable.

(s) “Person” means any individual, corporation, partnership, joint venture,
limited liability company, association, joint-stock company, trust,
unincorporated organization or Governmental Authority.

(t) “Services” means the First Data Services or the Western Union Services,
individually, or the First Data Services and the Western Union Services,
collectively, as the context may indicate. “Services” shall also include those
First Data and Western Union functions described in Sections 7.2(a) through
7.2(f).

(u) “Subsidiary” means, when used with reference to any Person, any corporation
or other organization whether incorporated or unincorporated of which at least a
majority of the securities or interests having by the terms thereof ordinary
voting power to elect at least a majority of the board of directors or others
performing similar functions with respect to such corporation or other
organization is directly or indirectly owned or Controlled by such Person or by
any one or more of its Subsidiaries, or by such Person and one or more of its
Subsidiaries; provided, however, that no Person that is not directly or
indirectly wholly-owned by any other Person shall be a Subsidiary of such other
Person unless such other Person Controls, or has the right, power or ability to
Control, that Person. After the Distribution, First Data and Western Union shall
not be deemed to be under common Control for purposes hereof due solely to the
fact that First Data and Western Union have common stockholders.

(v) Systems” means the First Data Systems or the Western Union Systems,
individually, or the First Data Systems and the Western Union Systems,
collectively, as the context may indicate.

(w) “Third Party” means a Person that is not an Affiliate of any Party hereto.

 

3



--------------------------------------------------------------------------------

(x) “Third Party Consents” means any material consent, approval or authorization
to be obtained from any Third Party that is not a Governmental Authority.

(y) “Western Union Indemnified Parties” means the Western Union Parties (for so
long as such Person is a Western Union Party) and each of their Affiliates,
directors, officers, employees and agents, and each of the heirs, executors,
successors and assigns of any of the foregoing.

(z) “Western Union Parties” means Western Union, the Western Union Subsidiaries
and any other Subsidiary of Western Union (including those formed or acquired
after the date hereof), in each case, other than the Distributed Companies.

(aa) “Western Union Services” means the Services generally described on Annex C
and any other Service provided by Western Union or its Affiliates pursuant to
this Agreement.

(bb) “Western Union Subsidiaries” means, collectively, ECG, FFMC, GMT, Paymap,
WUSI and each Subsidiary of any of the foregoing other than the Distributed
Companies.

(cc) “Western Union Systems” means any computer software program or routine or
part thereof owned, licensed or provided by or for any Western Union Party which
is used by any First Data Party or its suppliers on any Western Union Party’s
behalf pursuant to this Agreement, and any other computer software program or
routine so designated on Annex B or Annex C, each as modified, maintained or
enhanced from time to time by any Western Union Party, any First Data Party or
any Third Party.

Section 1.2 Interpretation. (a) In this Agreement, unless the context clearly
indicates otherwise:

(i) words used in the singular include the plural and words used in the plural
include the singular;

(ii) references to any Person include such Person’s successors and assigns but,
if applicable, only if such successors and assigns are permitted by this
Agreement, and a reference to such Person’s “Affiliates” shall be deemed to mean
such Person’s Affiliates following the Distribution;

(iii) references to any gender includes the other gender;

(iv) the words “include,” “includes” and “including” shall be deemed to be
followed by the words “without limitation”;

(v) references to any Article, Section or Annex means such Article or Section
of, or such Annex to, this Agreement, as the case may be, and references in any
Section or definition to any clause means such clause of such Section or
definition;

(vi) the words “herein,” “hereunder,” “hereof,” “hereto” and words of similar
import shall be deemed references to this Agreement as a whole and not to any
particular Section or other provision hereof;

 

4



--------------------------------------------------------------------------------

(vii) references to any agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof and by this
Agreement;

(viii) references to any law (including statutes and ordinances) means such law
(including all rules and regulations promulgated thereunder) as amended,
modified, codified or reenacted, in whole or in part, and in effect at the time
of determining compliance or applicability;

(ix) relative to the determination of any period of time, “from” means “from and
including,” “to” means “to but excluding” and “through” means “through and
including”;

(x) accounting terms used herein shall have the meanings historically ascribed
to them by First Data and its Subsidiaries, including Western Union, in its and
their internal accounting and financial policies and procedures in effect prior
to the date of this Agreement;

(xi) if there is any conflict between the provisions of the Distribution
Agreement and this Agreement, the provisions of this Agreement shall control
with respect to the subject matter hereof; if there is any conflict between the
provisions of the body of this Agreement and the Annexes hereto, the provisions
of the body of this Agreement shall control unless explicitly stated otherwise
in such Annex;

(xii) the titles to Articles and headings of Sections contained in this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be a part of or to affect the meaning or interpretation of this
Agreement;

(xiii) any portion of this Agreement obligating a Party to take any action or
refrain from taking any action, as the case may be, shall mean that such Party
shall also be obligated to cause its relevant Affiliates to take such action or
refrain from taking such action, as the case may be (and, accordingly, if
Services are provided by Affiliates of First Data, references to “First Data”
shall be deemed to be references to such Affiliate which shall provide the
Services under this Agreement; if Services are provided by Affiliates of Western
Union, references to “Western Union” shall be deemed to be references to such
Affiliate which shall provide the Services under this Agreement); and

(xiv) unless otherwise specified in this Agreement, all references to dollar
amounts herein shall be in respect of lawful currency of the United States.

 

5



--------------------------------------------------------------------------------

ARTICLE II

TERM

Section 2.1 Term. The term of this Agreement shall commence on the Distribution
Date and end on the first anniversary of the Distribution Date (the “Term”).

ARTICLE III

PERFORMANCE OF SERVICES

Section 3.1 General. (a) During the Term, and subject to the terms and
conditions of this Agreement, First Data will provide, or will cause to be
provided, the First Data Services to Western Union and its Affiliates. Unless
specifically provided to the contrary on Annex B (including any performance
standards set forth therein) or Annex D, all First Data Services provided
pursuant to this Agreement shall be performed or provided, as applicable:
(i) with the use of reasonable care; (ii) consistent with this Agreement and in
substantially the same manner (including as to level, quality and timeliness) as
such Services have been provided to the Western Union Business by the First Data
Parties on or prior to the Distribution Date; (iii) in material compliance with
applicable laws, rules and regulations; (iv) in a manner substantially
consistent with the First Data Parties’ usual and customary practices with
respect to the Western Union Business on or prior to the Distribution Date; and
(v) with substantially the same priority under comparable circumstances as it
provides such services to itself and its Subsidiaries.

(b) During the Term, and subject to the terms and conditions of this Agreement,
Western Union will provide, or will cause to be provided, the Western Union
Services to First Data and its Affiliates. Unless specifically provided to the
contrary on Annex C (including any performance standards set forth therein) or
Annex D, all Western Union Services provided pursuant to this Agreement shall be
performed or provided, as applicable: (i) with the use of reasonable care;
(ii) consistent with this Agreement and in substantially the same manner
(including as to level, quality and timeliness) as such Services have been
provided to the First Data Business by the Western Union Parties on or prior to
the Distribution Date; (iii) in material compliance with applicable laws, rules
and regulations; (iv) in a manner substantially consistent with the Western
Union Parties’ usual and customary practices with respect to the First Data
Business on or prior to the Distribution Date; and (v) with substantially the
same priority under comparable circumstances as it provides such services to
itself and its Subsidiaries.

Section 3.2 Additional Services. (a) If Western Union reasonably determines that
additional transition services of the type previously provided by the First Data
Parties to the Western Union Business are necessary to conduct the Western Union
Business and Western Union or its Affiliates are not able to provide such
services to the Western Union Business (each such service an “Additional First
Data Service”), then Western Union may provide written notice thereof to First
Data. Upon receipt of such notice by First Data, if First Data is willing, in
its sole discretion, to provide such Additional First Data Service during the
Term, the Parties will negotiate in good faith an amendment to Annex B setting
forth the Additional First Data Service, the terms and conditions for the
provision of such Additional First Data Service and the Fees payable by Western
Union for such Additional First Data Service, such Fees to be determined on an
arm’s-length basis.

 

6



--------------------------------------------------------------------------------

(b) If First Data reasonably determines that additional transition Services of
the type previously provided by the Western Union Parties to the First Data
Business are necessary to conduct the First Data Business and First Data or its
Affiliates are not able to provide such services to the First Data Business
(each such service an “Additional Western Union Service”), then First Data may
provide written notice thereof to Western Union. Upon receipt of such notice by
Western Union, if Western Union is willing, in its sole discretion, to provide
such Additional Western Union Service during the Term, the Parties will
negotiate in good faith an amendment to Annex C setting forth the Additional
Western Union Service, the terms and conditions for the provision of such
Additional Western Union Service and the Fees payable by First Data for such
Additional Western Union Service, such Fees to be determined on an arm’s-length
basis.

Section 3.3 Procedure. (a) Any requests by a Party to the other Party regarding
(i) the Services or (ii) any modification or alteration to the provision of the
Services must be made by an Authorized Representative (it being understood that
the receiving Party shall not be obligated to agree to any modification or
alteration requested thereby). A Party receiving Services shall provide no less
than 30 days written notice (unless a shorter time is mutually agreed upon by
the Parties) to the other Party of any Services that, prior to the expiration of
the Term, are no longer needed from the other Party, in which case this
Agreement shall terminate as to such Services, provided that the Party providing
such Services must consent to such early termination, such consent not to be
unreasonably withheld, conditioned or delayed (a “Partial Termination”). The
parties shall mutually agree as to the effective date of any Partial
Termination. In the event of any termination prior to the expiration of the Term
or of any Partial Termination hereunder, (x) with respect to any terminated
Services in which the Fee for such terminated Services is charged as a flat
monthly rate, the Fee for the month in which the termination occurs shall be 0%
of the monthly rate for such terminated Service, in the event that the effective
date of termination occurs on or prior to the 10th calendar day of such month,
or 100% of the monthly rate for such Service, in the event that the effective
date of termination occurs on or after the 11th calendar day of such month, and
(y) with respect to any other terminated Services, all amounts due pursuant to
the terms hereof with respect to the terminated Services shall be appropriately
pro rated and reduced to reflect such shortened period during which such
Services are actually provided hereunder, and each Party shall refund to the
other Party an appropriate pro rated amount for any such Services that have been
paid for in advance. Notwithstanding the preceding sentence, to the extent any
amounts due or advances made hereunder related to costs or expenses that have
been or will be incurred and that cannot be recovered by a Party providing
Services, such amounts due or advances made shall not be pro rated or reduced
and such Party shall not be required to refund to the other Party any pro rated
amount for such costs or expenses; and the terminating Party shall reimburse the
Party providing such Service for any Third Party cancellation or similar charges
incurred as a result of such early termination. Notwithstanding anything to the
contrary hereunder, each Party may avail itself of the remedies set forth in
Sections 3.4(b) and 10.2 without fulfilling the notice requirements of this
Section 3.3(a).

(b) In the event of a Partial Termination, this Agreement shall remain in full
force and effect with respect to the Services which have not been terminated by
the Parties as provided herein.

 

7



--------------------------------------------------------------------------------

(c) Each Party acknowledges and agrees that certain of the Services to be
provided under this Agreement have been, and will continue to be provided (in
accordance with this Agreement) to the First Data Business or the Western Union
Business, as applicable, by Third Parties designated by the Party responsible
for providing such Services. To the extent so provided, the Party responsible
for providing such Services shall use commercially reasonable efforts to
(a) cause such Third Parties to provide such Services under this Agreement
and/or (b) enable the Party seeking the benefit of such Services and its
Affiliates to avail itself of such Services; provided, however, that if any such
Third Party is unable or unwilling to provide any such Services, the Parties
agree to use their commercially reasonable efforts to determine the manner in
which such Services can best be provided (it being acknowledged and agreed that
any costs or expenses to be incurred in connection with obtaining a Third Party
to provide any such Services shall be paid by the Party to which such Services
are provided; provided that the Party responsible for providing such Services
shall use commercially reasonable efforts to communicate the costs or expenses
expected to be incurred in advance of incurring such costs or expenses).

Section 3.4 Disclaimer of Warranties; Force Majure.

(a) Except as expressly set forth in this Agreement: (i) each Party acknowledges
and agrees that the other Party makes no warranties with respect to the Services
to be provided hereunder; and (ii) each Party hereby expressly disclaims all
warranties, expressed or implied, of any kind with respect to the Services to be
provided hereunder, including, without limitation, any warranty of
merchantability or fitness for a particular purpose as to the Services provided
hereunder. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE SERVICES TO BE
PURCHASED UNDER THIS AGREEMENT ARE PROVIDED AS IS, WHERE IS, WITH ALL FAULTS,
AND WITHOUT WARRANTY OR CONDITION OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR ANY PARTICULAR PURPOSE, TITLE,
NON-INFRINGEMENT OR ANY OTHER WARRANTY WHATSOEVER.

(b) If either Party, any of its Affiliates or any Third Party service provider
is prevented from or delayed in complying, either totally or in part, with any
of the terms or provisions of this Agreement by reason of fire, flood, storm,
strike, walkout, lockout or other labor trouble or shortage, delays by
unaffiliated suppliers or carriers, shortages of fuel, power, raw materials or
components, any law, order, proclamation, regulation, ordinance, demand, seizure
or requirement of any Governmental Authority, riot, civil commotion, war,
rebellion, acts of terrorism, nuclear accident or other acts of God, or acts,
omissions or delays in acting by any governmental or military authority or the
other Party or other causes beyond the reasonable control and without the fault
or negligence of such Party, then upon notice to the other Party, the affected
provisions and/or other requirements of this Agreement shall be suspended during
the period of such disability and, unless otherwise set forth herein to the
contrary, the affected Party shall have no liability to the other Party, its
Affiliates or any other Person in connection therewith. Each Party shall use
commercially reasonable efforts to promptly remove such disability as soon as
possible, but in any event no later than 30 days after giving notice of such
disability; provided, however, that nothing in this Section 3.4(b) will be
construed to require the settlement of any strike, walkout, lockout or other
labor dispute on terms which, in the

 

8



--------------------------------------------------------------------------------

reasonable judgment of the affected Party, are contrary to its interest. It is
understood that the settlement of a strike, walkout, lockout or other labor
dispute will be entirely within the discretion of the affected Party. If a Party
is unable to provide any of the Services due to such a disability, each Party
shall use commercially reasonable efforts to cooperatively seek a solution that
is mutually satisfactory. In addition, upon becoming aware of a disability
causing a delay in performance or preventing performance of any obligations of a
Party under this Agreement, the otherwise defaulting Party shall promptly notify
the other Party in writing of the existence of such disability and the
anticipated duration of the disability. The Party entitled to the benefit of the
Services shall have the right, but not the obligation, to engage subcontractors
to perform such obligations for the duration of the period during which such
disability delays or prevents the performance of such obligation by the affected
Party, it being agreed that the Fees paid or payable under this Agreement with
respect to the Service affected by the disability shall be reduced (or refunded,
if applicable) on a dollar for dollar basis for all amounts paid by the affected
Party to such subcontractors, provided that the affected Party shall not be
responsible for the amount of excess fees charged by the subcontractor to
perform such Services to the extent they exceed the Fees for the applicable
period of disability. Notwithstanding anything to the contrary hereunder, each
Party shall make the mitigation and resolution of any disability affecting its
ability to perform hereunder a high priority and shall use efforts of a type,
intensity and duration which, taking into account the type of Services and the
significance of such Services to the other Party’s business, represent a good
and professional response to such disability, but in any event no less than
commercially reasonable efforts. In addition, and notwithstanding anything
hereunder to the contrary, the Parties agree that this Section 3.4(d) shall not
be construed so as to excuse a Party of its obligations to perform in accordance
with Article VII and Article VIII at all times during the Term.

Section 3.5 Transition of Responsibilities. Each Party agrees to use
commercially reasonable efforts to reduce or eliminate its and its Affiliates’
dependency on each Service as soon as is reasonably practicable. Each Party
agrees to cooperate with the other Party to facilitate the smooth transition of
the Services being provided to such Party by the other Party.

ARTICLE IV

COOPERATION

Section 4.1 Cooperation. Each Party shall, and shall cause its Affiliates to,
use good faith efforts to cooperate with the other Party in all matters relating
to the provision and receipt of the Services, including providing information
and documentation sufficient for the other Party to provide the Services and
making available, as reasonably requested by the other Party, timely decisions,
approvals and acceptances in order that the other Party and its Affiliates may
perform their respective obligations under this Agreement in a timely manner.

Section 4.2 Consents. (a) Each Party shall, and shall cause its Affiliates to,
cooperate to obtain all Consents for any Third Party software or other Third
Party intellectual property related to the provision of the Services sufficient
to enable the Parties to perform the Services in accordance with this Agreement;
provided, however, that neither Party shall be obligated under this Agreement to
pay any consideration, grant any concession or incur any Liability to any third
Person to obtain any such Consent. Lists that identify all Third Party software
or other Third Party intellectual property the Parties reasonably believe will
be used to provide the Services

 

9



--------------------------------------------------------------------------------

(other than Additional Services), whether any Consent is believed to be required
and whether such Consent has been obtained as of the date hereof are set forth
on Annex D.

(b) In the event that any Consent is not obtained, then, unless and until such
Consent is obtained, the Parties shall cooperate with each other in achieving a
reasonable alternative arrangement for the Party entitled to the benefit of the
Services to continue to process its work and for the Party providing the
Services to perform such Services.

Section 4.3 Informal Dispute Resolution. The Authorized Representatives of First
Data and Western Union (each of whom shall have the authority to legally bind
the Party it represents) shall meet as often as shall reasonably be requested by
either Party to review the performance of the other Party under this Agreement.
Written minutes of such meetings may be kept. In the event of any dispute or
disagreement between the Parties either with respect to the interpretation of
any provision of this Agreement, or with respect to the performance by First
Data or Western Union hereunder, then upon the written request of First Data or
Western Union each Party shall appoint within 14 calendar days a designated
officer whose task it shall be to meet for the purpose of endeavoring to resolve
such dispute or to negotiate for an adjustment to such provision of the
Agreement. The Parties shall use commercially reasonable efforts to cause their
respective designated officers to meet within 15 days following identification
of the designated officers. The designated officers shall meet as often as the
Parties reasonably deem necessary in order to gather and furnish to the other
all information with respect to the matter in issue which the Parties believe to
be appropriate and germane in connection with its resolution. Such officers
shall discuss the problem and/or negotiate in good faith in an effort to resolve
the dispute or renegotiate the applicable provision without the necessity of any
formal proceeding relating thereto. During the course of such negotiation,
subject to the Parties’ respective confidentiality obligations, all reasonable
requests made by either Party to the other for information shall be honored in
order that each of the Parties may be fully advised in the matter. The specific
format for such discussions shall be left to the discretion of the designated
officers but may include the preparation of agreed upon statements of fact or
written statements of position furnished to the other Party. Except for claims
arising under Articles VII or VIII, the Parties agree to follow the dispute
resolution process set forth in this Section 4.3 prior to the commencement of
any Action under Section 12.14.

ARTICLE V

FEES

Section 5.1 Fees. Each Party shall pay the other Party the Fees for the Services
provided by such other Party under this Agreement. The Fees for the First Data
Services are set forth on Annex B and the Fees for the Western Union Services
are set forth on Annex C.

Section 5.2 Taxes. To the extent required or permitted by applicable law, there
shall be added to any Fees due under this Agreement, and each Party agrees to
pay to the other, amounts equal to any taxes, however designated or levied,
based upon such Fees, or upon this Agreement or the Systems, Services or
materials provided under the Agreement, or their use, including state and local
privilege or excise taxes based on gross revenue and any taxes or amounts in
lieu thereof paid or payable by the Party providing Services hereunder. In the
event taxes are not added to an invoice from the Party providing Services
hereunder, the Party purchasing such

 

10



--------------------------------------------------------------------------------

Services is responsible to remit to the appropriate tax jurisdiction any
additional amounts due including tax, interest and penalty. If additional
amounts are determined to be due on the Services provided hereunder as a result
of an audit by a tax jurisdiction, the Party purchasing the Services hereunder
agrees to reimburse the Party providing the Services for the additional amounts
due including tax, interest and penalty. The Party providing Services hereunder
will be responsible for penalty or interest associated with its failure to remit
invoiced taxes. The Parties further agree that no Party to this Agreement shall
be required to pay any franchise taxes, taxes based on the net income of the
other Party or personal property taxes on property owned or leased by a Party
and used by such Party to provide Services.

ARTICLE VI

INVOICE AND PAYMENT; AUDIT

Section 6.1 Invoices and Payment. Within 20 days following the end of each month
during the Term (or within 20 days after receipt of a Third Party supplier’s
invoice in the case of Services that are provided by a Third Party supplier),
each Party will submit to the other Party for payment a written statement of
amounts due under this Agreement for such month. For Services set forth on Annex
B or Annex C, the statement will set forth the Fees, in the aggregate and
itemized, set forth on Annex B or Annex C as the case may be. Each statement
will specify the nature of any amounts due for any Fees as set forth on Annex B
or Annex C and will contain reasonably satisfactory documentation in support of
such amounts as specified therein and such other supporting detail as the other
Party may reasonably require to validate such amounts due.

Section 6.2 Timing of Payment; No Offsets. Each Party will pay all undisputed
amounts due pursuant to this Agreement within 30 days after the date upon which
each such statement that is required to be provided hereunder is received by
such Party. Neither Party shall offset any amounts owing to it by the other
Party or any of its Affiliates against amounts payable by such Party hereunder
or any other agreement or arrangement.

Section 6.3 Non-Payment. If either Party fails to pay the full amount of any
invoice within 45 days after its receipt of the invoice, such failure shall be
considered a material breach of this Agreement (except to the extent any
invoiced amounts are reasonably disputed by the non-paying Party in good faith
and of which dispute the non-paying Party has notified the other Party in
accordance with the requirements of this Agreement). The remedies provided to
each Party by this Section 6.3 and by Section 10.2 shall be without limitation
of any other applicable provisions of this Agreement.

Section 6.4 Late Payments. Payments made after the date they are due shall bear
interest at a rate per annum equal to the Prime Rate plus 2.0%.

Section 6.5 Audit Rights. (a) Each Party may audit (or cause an independent
Third Party auditor to audit) the books, records and facilities of the other
Party to the extent necessary to determine the other Party’s compliance with
this Agreement with respect to Fees paid or payable pursuant to this Article VI,
or the performance of its other obligations set forth in this Agreement. For any
given Service, each Party shall have the right to audit the books, records and
facilities of the other Party pertaining to such Service once for each twelve
month period during which payment obligations are due (and at such other times
as may be required by

 

11



--------------------------------------------------------------------------------

applicable law). Each Party shall also have the right to audit (or cause an
independent Third Party auditor to audit) the books, records and facilities of
the other Party pertaining to a particular Service within six months after the
termination of such Service.

(b) Any audit shall be conducted during regular business hours and in a manner
that complies with the building and security requirements of the Party being
audited. Such audits shall not interfere unreasonably with the operations of the
Party being audited. The Party desiring to conduct an audit shall provide notice
to the Party to be audited not less than 30 days prior to the commencement of
the audit and shall specify the date on which the audit will commence. The Party
conducting an audit shall pay the costs of conducting such audit, unless the
results of an audit reasonably indicate an overpayment by the Party conducting
the audit of 10% or more (such percentage to be determined by reference to the
Services which are subject to the specific audit), in which case the Party being
audited shall pay the reasonable out-of-pocket costs of the Party conducting
such audit. If the audit reasonably concludes that an overpayment or
underpayment has occurred during the audited period, such payment shall be
remitted by the Party responsible for such payment to the other Party within 30
days after notice to the Party responsible for such payment.

ARTICLE VII

INDEPENDENCE; OWNERSHIP OF ASSETS

Section 7.1 Independence. All employees and representatives of a Party and any
of its Affiliates will be deemed for purposes of all compensation and employee
benefits to be employees or representatives of such Party or its Affiliates (or
their subcontractors) and not employees or representatives of the other Party or
any of its Affiliates. In providing the Services, such employees and
representatives will be under the direction, control and supervision of the
Party or its Affiliates (or their subcontractors) providing such Services, and
not of the Party receiving such Services. The Party or its Affiliates (or their
subcontractors) providing the Services will have the sole right to exercise all
authority with respect to the employment (including termination of employment),
assignment and compensation of such employees and representatives.

Section 7.2 Ownership of Assets. (a) First Data Systems. First Data Systems and
any and all enhancements thereof or improvements thereto are and shall remain
the sole exclusive property of the First Data Parties and their suppliers. From
and after the creation of any and all such First Data Systems or enhancements
thereof or improvements thereto by Western Union or by any contractor, Affiliate
or other Third Party on Western Union’s behalf, in each case, pursuant to this
Agreement, Western Union agrees to assign and hereby assigns to First Data or
the applicable First Data Party, any and all right, title and interest that
Western Union or such contractor, Affiliate or Third Party may have in such
First Data Systems or enhancements thereof or improvements thereto.

(b) Western Union Systems. Western Union Systems and any and all enhancements
thereof or improvements thereto are and shall remain the sole exclusive property
of the Western Union Parties and their suppliers. From and after the creation of
any and all such Western Union Systems or enhancements thereof or improvements
thereto by First Data or by any contractor, Affiliate or Third Party on First
Data’s behalf, in each case, pursuant to this Agreement, First

 

12



--------------------------------------------------------------------------------

Data agrees to assign and hereby assigns to Western Union or the applicable
Western Union Party, any and all right, title and interest that First Data or
such contractor, Affiliate or Third Party may have in such Western Union Systems
or enhancements thereof or improvements thereto.

(c) License. During the Term, each Party grants to the other and its respective
suppliers a non-exclusive, royalty-free right and license to use the First Data
Systems or the Western Union Systems, as applicable, solely to provide the
Services contemplated hereunder. Notwithstanding anything to the contrary
hereunder, each Party agrees to cooperate with the other (and shall cause its
suppliers to so cooperate) to cause the orderly return of the other Party’s
Systems and property upon the expiration of the Term or upon written request,
whichever is earlier.

(d) Maintenance. With respect to any Systems that a First Data Party or a
Western Union Party, as applicable, is required to maintain or enhance
hereunder, such First Data Party or Western Union Party shall maintain the
existing documentation and make any revisions to such documentation resulting
from such enhancements. All right, title and interest in and to such
enhancements and such documentation, whether created by the Party that provides
the Service or any contractor, Affiliate or supplier on such Party’s behalf,
shall be owned exclusively by and vested exclusively in the Party which owns the
applicable System.

(e) Data Ownership. As between any First Data Party, on the one hand, and any
Western Union Party, on the other hand, all right, title and interest in and to
all data processed hereunder shall be owned exclusively by the First Data Party
or Western Union Party that originally supplied it to the other. First Data and
Western Union hereby assign to the other, and shall cause any of its or their
contractors, Affiliates or suppliers to assign to the other, as applicable, all
right, title and interest that First Data or Western Union, as applicable, may
have in the other’s data.

(f) Third Party Suppliers. Each Party shall have written agreements with its
employees consistent with past practices, and shall cause any contractor,
Affiliate or Third Party performing Services on its behalf pursuant to this
Agreement to also have written agreements with its employees that are consistent
with its obligations hereunder, including the obligations to disclose and assign
all right, title and interest in intellectual property rights as contemplated in
this Section 7.2 and Article VIII. Each Party agrees not to voluntarily
terminate or to amend or modify such agreements with respect to the provisions
described above without providing at least 30 days prior written notice thereof
and further agrees that any such amendments or modifications to such agreements
shall be prospective only.

Section 7.3 Other Assets. Except as otherwise noted in Sections 7.1 and 7.2, all
procedures, methods, systems, strategies, tools, equipment, facilities and other
resources used by a Party, any of its Affiliates or any Third Party service
provider in connection with the provision of the Services hereunder shall remain
the property of such Party, its Affiliates or such service providers and, except
as otherwise provided herein, shall at all times be under the sole direction and
control of such Party, its Affiliates or such Third Party service provider.

 

13



--------------------------------------------------------------------------------

ARTICLE VIII

CONFIDENTIALITY

Section 8.1 Confidentiality. Each Party agrees that the specific terms and
conditions of this Agreement and any information conveyed or otherwise received
by or on behalf of a Party in conjunction herewith are confidential and are
subject to the terms of the confidentiality provisions set forth in Section 14.8
of the Distribution Agreement.

ARTICLE IX

NO AGENCY RELATIONSHIP

Section 9.1 No Agency Relationship. Nothing in this Agreement shall be deemed to
make either Party or its Affiliates the agent of the other Party or its
Affiliates.

ARTICLE X

TERMINATION

Section 10.1 General. This Agreement shall terminate, and the obligation of each
Party to provide all Services shall cease, on the earliest to occur of (i) the
date on which the provision of all Services has been terminated by the Parties
pursuant to Section 3.3, subject to the terms of Section 3.3, or (ii) the date
on which the Term of this Agreement has ended pursuant to Section 2.1 or 10.2.

Section 10.2 Termination of Entire Agreement. A Party shall have the right to
terminate this Agreement or effect a partial termination effective upon delivery
of written notice to the other Party if the other Party: (a) makes an assignment
for the benefit of creditors, or becomes bankrupt or insolvent, or is petitioned
into bankruptcy, or takes advantage of any state, federal or foreign bankruptcy
or insolvency act, or if a receiver or receiver/manager is appointed for all or
any substantial part of its property and business and such receiver or
receiver/manager remains undischarged for a period of 30 days; or (b) materially
defaults in the performance of any of its covenants or obligations contained in
this Agreement (or, in the case of a partial termination, with respect to the
Services being terminated) and such default is not remedied to the nondefaulting
Party’s reasonable satisfaction within 45 days after receipt of written notice
by the defaulting Party informing such Party of such default, or if such default
is not capable of being cured within 45 days, if the defaulting Party has not
promptly begun to cure the default within such 45 day period and thereafter
proceeded with all diligence to cure the same.

Section 10.3 Procedures on Termination. Following any termination of this
Agreement in whole or in part, each Party will cooperate with the other Party as
reasonably necessary to avoid disruption of the ordinary course of the other
Party’s and its Affiliates’ business. Termination shall not affect any right to
payment for Services provided prior to termination.

Section 10.4 Effect of Termination. Sections 3.4(c), 4.3, Article V (with
respect to Fees and Taxes attributable to periods prior to termination), 6.1,
6.2, 6.4, 6.5, 10.3, this Section 10.4 and Articles I, VII, VIII, XI and XII
shall survive any termination of this Agreement. For the avoidance of doubt,
neither (a) termination of a particular Service hereunder nor (b)

 

14



--------------------------------------------------------------------------------

termination of this Agreement with respect to the Services provided under one
Annex, but not the other Annex, shall be a termination of this Agreement.

ARTICLE XI

INDEMNIFICATION

Section 11.1 Indemnification by Western Union. Western Union shall indemnify,
defend and hold harmless the First Data Indemnified Parties for any Losses and
Expenses incurred by them in connection with or arising out of any (i) material
breach of this Agreement by Western Union, its Affiliates, employees, suppliers
or contractors, (ii) Western Union’s, its Affiliates’, employees’, suppliers’ or
contractors’ gross negligence, willful misconduct or bad faith in the provision
of the Western Union Services by Western Union, its Affiliates, employees,
suppliers or contractors pursuant to this Agreement, (iii) any Action that
determines that the provision by any Western Union Party and/or the receipt by
the First Data Indemnified Parties of any Western Union Services infringes upon
or misappropriates the intellectual property of any Third Party, to the extent
that any such Losses and Expenses are determined to have resulted from Western
Union’s, its Affiliates’, employees’, suppliers’ or contractors’ gross
negligence, willful misconduct or bad faith, and (iv) Third Party claims arising
out of the provision of the First Data Services, except to the extent that such
third Person claims for Losses and Expenses are finally determined by a final
non-appealable decision of a court having jurisdiction over Western Union and
First Data or pursuant to Article XIII of the Distribution Agreement to have
arisen out of the material breach of this Agreement, gross negligence, bad faith
or willful misconduct of First Data, its Affiliates, employees, suppliers or
contractors in providing the First Data Services.

Section 11.2 Indemnification by First Data. First Data shall indemnify, defend
and hold harmless the Western Union Indemnified Parties for any Losses and
Expenses incurred by them in connection with or arising out of (i) any material
breach of this Agreement by First Data, its Affiliates, employees, suppliers or
contractors, (ii) First Data’s, its Affiliates’, employees’, suppliers’ or
contractors’ gross negligence, willful misconduct or bad faith in the provision
of the First Data Services by First Data, its Affiliates, employees, suppliers
or contractors pursuant to this Agreement, (iii) any Action that determines that
the provision by any First Data Party and/or the receipt by the Western Union
Indemnified Parties of any First Data Services infringes upon or misappropriates
the intellectual property of any Third Party to the extent that any such Losses
and Expenses are determined to have resulted from First Data’s, its Affiliates’,
employees’, suppliers’ or contractors’ gross negligence, willful misconduct or
bad faith, and (iv) Third Party claims arising out of the provision of the
Western Union Services, except to the extent that such Losses and Expenses are
finally determined by a final non-appealable decision of a court having
jurisdiction over First Data and Western Union or pursuant to Article XIII of
the Distribution Agreement to have arisen out of the material breach of this
Agreement, gross negligence, bad faith or willful misconduct of Western Union,
its Affiliates, employees, suppliers or contractors in providing the Western
Union Services.

Section 11.3 Limitations and Liability. Each Party shall have a duty to mitigate
the Losses and Expenses for which the other is responsible hereunder. Except for
Losses or Expenses arising out of or related to the gross negligence or willful
misconduct of the defaulting Party or in respect of Article VIII, in no event
shall a Party’s (including its Affiliates’,

 

15



--------------------------------------------------------------------------------

employees’, contractors’ or suppliers’) cumulative aggregate liability arising
under or in connection with this Agreement (or the provision of Services
hereunder) exceed the greater of $10,000,000 and the amount of payments received
by such Party from the other Party pursuant to this Agreement. EXCEPT FOR CLAIMS
ARISING OUT OF OR RELATING TO ARTICLE VIII, IN NO EVENT SHALL ANY PARTY BE
LIABLE FOR ANY SPECIAL, INCIDENTAL, CONSEQUENTIAL (INCLUDING LOSS OF REVENUES OR
PROFITS), EXEMPLARY OR PUNITIVE DAMAGES OR THE LIKE ARISING UNDER ANY LEGAL OR
EQUITABLE THEORY OR ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT (OR THE
PROVISION OF SERVICES HEREUNDER), ALL OF WHICH ARE HEREBY EXCLUDED BY AGREEMENT
OF THE PARTIES REGARDLESS OF WHETHER OR NOT ANY PARTY TO THIS AGREEMENT HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

Section 11.4 Indemnification Is Exclusive Remedy. Except for equitable relief
and rights pursuant to Section 6.3 or Article X, the indemnification provisions
of this Article XI shall be the exclusive remedy for breach of this Agreement.

Section 11.5 Risk Allocation. Each Party agrees that the Fees charged under this
Agreement reflect the allocation of risk between the Parties, including the
disclaimer of warranties in Section 3.4(a) and the limitations on liability in
Section 11.3. Modifying the allocation of risk from what is stated here would
affect the Fees that each Party charges, and in consideration of those Fees,
each Party agrees to the stated allocation of risk.

Section 11.6 Indemnification Procedures. All claims for indemnification pursuant
to this Article XI shall be made in accordance with the provisions set forth in
Sections 12.6 and 12.7 of the Distribution Agreement. Notwithstanding anything
to the contrary hereunder, no cause of action, dispute or claim for
indemnification may be asserted against either Party or submitted to arbitration
or legal proceedings which accrued more than two years after the later of
(a) the occurrence of the act or event giving rise to the underlying cause of
action, dispute or claim and (b) the date on which such act or event was, or
should have been, in the exercise of reasonable due diligence, discovered by the
Party asserting the cause of action, dispute or claim.

ARTICLE XII

MISCELLANEOUS

Section 12.1 Entire Agreement. This Agreement, including the Annexes hereto and
the sections of the Distribution Agreement referenced herein, constitutes the
entire agreement between the Parties with respect to the subject matter
contained herein, and supersedes all prior agreements, negotiations,
discussions, understandings, writings and commitments between the Parties with
respect to such subject matter.

Section 12.2 Choice of Law. This Agreement shall be governed by and construed
and enforced in accordance with the substantive laws of the State of Delaware,
as though all acts and omissions related hereto occurred in Delaware.

 

16



--------------------------------------------------------------------------------

Section 12.3 Amendment. This Agreement shall not be amended, modified or
supplemented except by a written instrument signed by an authorized
representative of each of First Data and Western Union.

Section 12.4 Waiver. Any term or provision of this Agreement may be waived, or
the time for its performance may be extended, by the Party or Parties entitled
to the benefit thereof. Any such waiver shall be validly and sufficiently given
for the purposes of this Agreement if, as to any Party, it is in writing signed
by an authorized representative of such Party. The failure of any Party to
enforce at any time any provision of this Agreement shall not be construed to be
a waiver of such provision, or in any way to affect the validity of this
Agreement or any part hereof or the right of any Party thereafter to enforce
each and every such provision. No waiver of any breach of this Agreement shall
be held to constitute a waiver of any other or subsequent breach.

Section 12.5 Partial Invalidity. Wherever possible, each provision hereof shall
be interpreted in such a manner as to be effective and valid under applicable
law, but in case any one or more of the provisions contained herein shall, for
any reason, be held to be invalid, illegal or unenforceable in any respect, such
provision or provisions shall be ineffective to the extent, but only to the
extent, of such invalidity, illegality or unenforceability without invalidating
the remainder of such provision or provisions or any other provisions hereof,
unless such a construction would be unreasonable.

Section 12.6 Execution in Counterparts. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original instrument, but all
of which shall be considered one and the same agreement, and shall become
binding when one or more counterparts have been signed by and delivered to each
of the Parties.

Section 12.7 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Parties and their successors and permitted assigns;
provided, however, that the rights and obligations of either Party under this
Agreement shall not be assignable by such Party without the prior written
consent of the other Party. The successors and permitted assigns hereunder shall
include any permitted assignee as well as the successors in interest to such
permitted assignee (whether by merger, liquidation (including successive mergers
or liquidations) or otherwise).

Section 12.8 Third Party Beneficiaries. Except to the extent otherwise provided
in Article XI, the provisions of this Agreement are solely for the benefit of
the Parties and their respective Affiliates, successors and permitted assigns
and shall not confer upon any third Person any remedy, claim, liability,
reimbursement or other right in excess of those existing without reference to
this Agreement.

Section 12.9 Notices. All notices or other communications under this Agreement
shall be in writing and shall be deemed to be duly given when delivered or
mailed in accordance with the terms of Section 15.9 of the Distribution
Agreement.

 

17



--------------------------------------------------------------------------------

Section 12.10 Performance. Each Party shall cause to be performed, and hereby
guarantees the performance of, all actions, agreements and obligations set forth
herein to be performed by any Affiliate of such Party.

Section 12.11 No Public Announcement. Neither First Data nor Western Union
shall, without the approval of the other, make any press release or other public
announcement concerning the transactions contemplated by this Agreement, except
as and to the extent that either Party shall be so obligated by law or the rules
of any regulatory body, stock exchange or quotation system, in which case the
other Party shall be advised and the Parties shall use commercially reasonable
efforts to cause a mutually agreeable release or announcement to be issued;
provided, however, that the foregoing shall not preclude communications or
disclosures necessary to implement the provisions of this Agreement or to comply
with applicable law, accounting and SEC disclosure obligations or the rules of
any stock exchange.

Section 12.12 Limited Liability. Notwithstanding any other provision of this
Agreement, no individual who is a stockholder, director, employee, officer,
agent or representative of Western Union or First Data, in its capacity as such,
shall have any liability in respect of or relating to the covenants or
obligations of such Party under this Agreement and, to the fullest extent
legally permissible, each of Western Union and First Data, for itself and its
respective stockholders, directors, employees, officers and Affiliates, waives
and agrees not to seek to assert or enforce any such liability that any such
Person otherwise might have pursuant to applicable law.

Section 12.13 Mutual Drafting. This Agreement shall be deemed to be the joint
work product of First Data and Western Union and any rule of construction that a
document shall be interpreted or construed against a drafter of such document
shall not be applicable.

Section 12.14 Dispute Resolution. The Parties agree that any dispute,
controversy or claim between them with respect to the matters covered hereby
shall be governed by and resolved in accordance with the procedures set forth in
Section 4.3 hereof and in Article XIII of the Distribution Agreement.

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their authorized representatives as of the date first above written.

 

FIRST DATA CORPORATION By:   /s/ Kimberly S. Patmore   Name:   Kimberly S.
Patmore   Title:   Executive Vice President and Chief Financial Officer

 

THE WESTERN UNION COMPANY By:   /s/ David G. Barnes   Name:   David G. Barnes  
Title:   Executive Vice President Finance and Strategic Development



--------------------------------------------------------------------------------

Annex A

AUTHORIZED REPRESENTATIVES

[Omitted]



--------------------------------------------------------------------------------

Annex B

FIRST DATA SERVICES AND FEES

[Omitted]



--------------------------------------------------------------------------------

Annex C

WESTERN UNION SERVICES AND FEES

[Omitted]



--------------------------------------------------------------------------------

Annex D

THIRD PARTY SOFTWARE

[Omitted]